Citation Nr: 1229396	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-33 822	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a degenerative joint disease of the right knee, prior to May 1, 2011.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active service from January to May 1973 and from February to November 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Albuquerque, New Mexico.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January to May 1973 and from February to November 2003.

2.	On August 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


